                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TENNESSEE
                            WESTERN DIVISION


ABDEL HAKIM SAKAAN,                    )
                                       )
      Plaintiff,                       )
                                       )
v.                                     )         No. 2:18-cv-2440
                                       )
CITY OF MEMPHIS and MEMPHIS            )
POLICE DEPARTMENT,                     )
                                       )
      Defendants.                      )


                                    ORDER


      Before the Court is the Magistrate Judge’s August 1, 2018

Report and Recommendation (“Report”).            (ECF No. 8.)      The Report

recommends that the Court dismiss Plaintiff Abdel Hakim Sakaan’s

complaint without prejudice under Federal Rule of Civil Procedure

41(b) for failure to prosecute.            (Id. at 18.) 1     Sakaan has not

objected to the Report.

      For the following reasons, the Report is ADOPTED.               The case

is DISMISSED.

I.    Background

      On June 28, 2018, Sakaan filed a pro se complaint under 42

U.S.C. § 2000e and a motion to proceed in forma pauperis.                  (ECF

Nos. 1 and 2.)      Sakaan neglected to pay the $400.00 civil filing


1 Unless otherwise noted, all pin cites for record citations are to the “PageID”
number.
fee or submit a properly completed application to proceed in forma

pauperis.

      On June 29, 2018, the Magistrate Judge ordered Sakaan to file

a properly completed application to proceed in forma pauperis or

pay the appropriate civil filing fee within thirty days of the

entry of the order.    (ECF No. 7 at 16.)        The order provided that

“[f]ailure to comply with this order in a timely manner will result

in [recommendation that this action be dismissed] pursuant to Fed.

R. Civ. P. 41(b) for failure to prosecute.”           (Id.)   Sakaan did not

comply with that order.        The Report recommends that Sakaan’s

complaint be dismissed without prejudice.         (ECF No. 8 at 18.)

II.   Analysis

      Congress enacted 28 U.S.C. § 636 to relieve the burden on the

federal judiciary by permitting the assignment of district-court

duties to magistrate judges.          See United States v. Curtis, 237

F.3d 598, 602 (6th Cir. 2001) (citing Gomez v. United States, 490

U.S. 858, 869-70 (1989)); see also Baker v. Peterson, 67 F. App’x

308, 310 (6th Cir. 2003).      A district court has the authority to

“designate   a   magistrate   judge    to   conduct    hearings,   including

evidentiary hearings, and to submit to a judge of the court

proposed findings of fact and recommendations for the disposition,

by a judge of the court, of any motion.”       28 U.S.C. § 636(b)(1)(B).




                                      2
     The   district    court     has   appellate     jurisdiction   over    any

decisions the magistrate judge issues pursuant to a referral.               28

U.S.C. § 636(b); Fed. R. Civ. P. 72.                “A district judge must

determine de novo any part of a Magistrate Judge’s disposition

that has been properly objected to.”              Fed. R. Civ. P. 72(b); 28

U.S.C. § 636(b)(1)(C).         The district court is not required to

review “any issue that is not the subject of an objection.”           Thomas

v. Arn, 474 U.S. 140, 150 (1985).           The district court should adopt

the findings and rulings of the Magistrate Judge to which no

specific objection is filed.           Id.; United States v. Walters, 638

F.2d 947, 950 (6th Cir. 1981.)

      Sakaan has not objected to the Report, and the deadline to

do so under Local Rule 72.1 has passed.                   See also 28 U.S.C.

§ 636(b)(1)(C).       Adoption    of    the    Report’s   recommendations    is

warranted.   See Arn, 474 U.S. at 150-51.

III. Conclusion

     For the foregoing reasons, the Report is ADOPTED.              The case

is DISMISSED.



     So ordered this 4th day of April, 2019.



                                              /s/_Samuel H. Mays, Jr._____
                                              SAMUEL H. MAYS, JR.
                                              UNITED STATES DISTRICT JUDGE

                                        3
